
	
		I
		111th CONGRESS
		1st Session
		H. R. 1068
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. DeFazio (for
			 himself, Mr. Welch,
			 Ms. Sutton,
			 Mr. Capuano,
			 Mr. Wu, Mr. Stark, Ms.
			 DeLauro, and Ms. Edwards of
			 Maryland) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  tax on certain securities transactions to the extent required to recoup the net
		  cost of the Troubled Asset Relief Program.
	
	
		1.Short titleThis Act may be cited as the
			 Let Wall Street Pay for Wall Street’s
			 Bailout Act of 2009.
		2.FindingsCongress finds the following:
			(1)The Bush Administration allocated the first
			 $350 billion of TARP funds in a manner that has outraged the Nation by failing
			 to provide the most basic oversight of the funds.
			(2)Congress has declined to block the
			 remaining $350 billion of TARP funds despite the lack of oversight and the
			 record fiscal year 2009 budget deficit estimated at $1.2 trillion.
			(3)The Board of Governors of the Federal
			 Reserve System has committed more than a trillion dollars to stabilize the
			 economy by bailing out various banks deemed too big to
			 fail.
			(4)The $700 billion TARP fund and the new
			 Federal Reserve lending facilities were created to protect Wall Street
			 investors; therefore, the same Wall Street investors should pay for this
			 infusion of taxpayer money.
			(5)The easiest method to raise the money from
			 Wall Street is a securities transfer tax, a tax that has a negligible impact on
			 the average investor.
			(6)This transfer tax would be on the sale and
			 purchase of financial instruments such as stock, options, and futures. A
			 quarter percent (0.25 percent) tax on financial transactions could raise
			 approximately $150 billion a year.
			(7)The United States had a transfer tax from
			 1914 to 1966. The Revenue Act of 1914 (Act of Oct. 22, 1914 (ch. 331, 38 Stat.
			 745)) levied a 0.2 percent tax on all sales or transfers of stock. In 1932,
			 Congress more than doubled the tax to help overcome the budgetary challenges
			 during the Great Depression.
			(8)All revenue generated by this transfer tax
			 should be deposited in the general fund of the Treasury of the United States,
			 scaled to meet the net cost of these bailouts, and phase out when the cost of
			 the bailouts are repaid.
			3.Recoupment of
			 deficit arising from Federal bailout
			(a)In
			 generalChapter 36 of the
			 Internal Revenue Code of 1986 is amended by inserting after subchapter B the
			 following new subchapter:
				
					CTax on securities
				transactions
						
							Sec. 4475. Tax on securities transactions.
						
						4475.Tax on
				securities transactions
							(a)Imposition of
				taxThere is hereby imposed a
				tax on each covered securities transaction an amount equal to the applicable
				percentage of the value of the security involved in such transaction.
							(b)By whom
				paidThe tax imposed by this section shall be paid by the trading
				facility on which the transaction occurs.
							(c)Applicable
				percentageFor purposes of this section—
								(1)In
				generalThe term applicable percentage means the
				lesser of—
									(A)the specified
				percentage, or
									(B)0.25
				percent.
									(2)Specified
				percentage
									(A)In
				generalThe term specified percentage means, with
				respect to any taxable year beginning in a calendar year, the percentage that
				the Secretary estimates would result in the aggregate revenue to the Treasury
				under this section for such taxable year and all prior taxable years to equal
				the Secretary’s estimate of the net cost (if any) to the Federal Government
				of—
										(i)carrying out the
				Troubled Asset Relief Program established under title 1 of the Emergency
				Economic Stabilization Act of 2008, and
										(ii)the exercise of
				authority by the Board of Governors of the Federal Reserve System under the
				third undesignated paragraph of section 13 of the Federal Reserve Act (12
				U.S.C. 343).
										(B)Determination of
				percentageSuch percentage
				shall be determined by the Secretary not later than 30 days after the date of
				the enactment of this section, and redetermined for taxable years beginning in
				each calendar year thereafter. Such percentage shall take into account the
				Secretary’s most recent estimation of such net cost. Any specified percentage
				determined under this paragraph which is not a multiple of 1/100th of a
				percentage point shall be rounded to the nearest 1/100th of a percentage
				point.
									(d)Covered
				securities transactionThe term covered securities
				transaction means—
								(1)any transaction to which subsection (b),
				(c), or (d) of section 31 of the Securities Exchange Act of 1934 applies,
				and
								(2)any transaction subject to the exclusive
				jurisdiction of the Commodity Futures Trading Commission.
								(e)AdministrationThe
				Secretary shall carry out this section in consultation with the Securities and
				Exchange Commission and the Commodity Futures Trading
				Commission.
							.
			(b)Clerical
			 amendmentThe table of subchapters for chapter 36 of such Code is
			 amended by inserting after the item relating to subchapter B the following new
			 item:
				
					
						Subchapter C. Tax on securities
				transactions
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to sales
			 occurring more than 30 days after the date of the enactment of this Act.
			
